Citation Nr: 0418178	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-00 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1941 to June 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in August 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the veteran's claim for 
an increased rating for his service-connected PTSD.  In 
November 2002, during the course of this appeal, a decision 
review officer (DRO) decision granted an increased rating, to 
50 percent, for the veteran's service-connected PTSD, 
effective April 30, 2002.  On a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Since the grant of a 50 percent 
rating was not a full grant of the benefit sought on appeal, 
and since the veteran did not withdraw his claim of 
entitlement to an increased rating, the matter remains before 
the Board for appellate review.  For good cause shown, namely 
the veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  The veteran's PTSD is productive of occupational and 
social impairment with reduced reliability and productivity 
due to manifestations such as nightmares, insomnia, anxiety, 
noise sensitivity and an exaggerated startle response, 
intrusive memories and occasional flashbacks, a tendency 
toward easy anger and irritability, avoidance of war-
reminiscent stimuli, and poor concentration.

3.  The veteran's PTSD does not currently result in suicidal 
ideation, obsessional rituals that interfere with routine 
activities, unprovoked violence, illogical speech, 
disorientation, a neglect of  hygiene, continuous panic or 
depression, or other symptoms that affect his ability to 
function independently, appropriately and effectively.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, and 4.130, Diagnostic Code 9411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944 (U.S.Vet. App. June 24, 
2004) (Pelegrini II).  In Pelegrini II, slip op. at 11, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide and 
that, furthermore, in what can be considered a fourth element 
of the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, under 38 C.F.R. § 3.159(b).  

The Board observes that the veteran filed his increased 
rating claim in April 2002, after the enactment of the VCAA.  
The RO's initial unfavorable decision denying an increased 
rating was issued in August 2002, after the veteran had been 
provided notice of the VCAA provisions in June 2002, in 
accordance with Pelegrini II, supra.

In June 2002, the veteran was sent a letter to the veteran 
explaining his role in the claims process and asking him to 
submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records or other 
records from Federal agencies, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records, and, to include a release form for 
VA to obtain any identified private records on the veteran's 
behalf.  The RO also indicated that it was still the 
veteran's responsibility to support his claim with 
appropriate evidence and provided him with information 
relevant to how to submit any evidence he wished considered 
in connection with his claim.  The RO specifically advised 
the veteran that in order to established an increased 
evaluation for a service-connected disability, the evidence 
must show that the condition has worsened and warrants a 
higher evaluation.  The veteran was informed that this was 
usually proven by medical records.  

The Board also notes that the August 2002 rating decision, 
November 2002 DRO decision, and November 2002 statement of 
the case provided the veteran with a summary of the findings 
of the July 2002 VA psychiatric examination, the regulations 
governing the rating of mental disorders, and the application 
of such regulations to the veteran's current psychiatric 
assessment.  The statement of the case also included a 
recitation of the procedural history of the veteran's claim, 
the actions taken by the RO, the evidence received, the 
relevant laws and regulations, and, VA's duties to assist 
under 38 C.F.R. § 3.159, with reference to the relevant VCAA 
cites in the United States Code.  

The veteran was afforded an additional opportunity to submit 
evidence and argument in support of his claim.  Specifically, 
he was given an opportunity to request a personal hearing in 
connection with this appeal, but he chose not to do so.  
Based on the nature of the information provided to the 
veteran, and the fact that VA also provided the veteran with 
time to respond to each of the above letters and documents, 
the Board concludes that the veteran has been afforded 
appropriate notice under the VCAA in this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, No. 01-944 (U.S.Vet. App. June 24, 
2004).


B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The veteran's service 
medical records and VA examination reports dated in March 
1944, January 1948 and in March 1995 are associated with the 
claims file.  The duty to assist may also include providing a 
contemporary medical examination or obtaining a medical 
opinion when such is necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  In this case the veteran was 
afforded a VA examination in July 2002, in connection with 
the instant appeal.  The Board notes that such was conducted 
by a physician who considered factors relevant to the 
veteran's claim and that the examination report contains 
findings pertinent to evaluation of PTSD under governing law 
and regulations.  The veteran has not submitted medical 
evidence that suggests his disability has worsened in 
severity since July 2002.  Nor has he shown that the VA 
examination is inadequate for rating purposes.  The veteran 
has also not identified other outstanding records that he 
wants VA to obtain or that he feels are relevant to his 
claim.  Based on these facts, the Board concludes that the 
medical evidence of record is sufficient to evaluate the 
claim and further examination is not necessary.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review. 

II.  Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2003).

As noted previously, the veteran's service-connected PTSD is 
currently evaluated as 50 percent disabling under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003).  The veteran contends 
that he has been unable to work for the past few years due to 
stress, which resulted in an increase in his disability.  He 
reports that he feels depressed and tearful when remembering 
his combat experiences, that he has become more introverted, 
is unable to get emotionally close to others, including 
family members, is afraid to drive, and also that he 
experiences explosive anger and road rage.  As such, the 
veteran claims that he is entitled to a 100 percent 
disability rating for his service-connected PTSD. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  The use of the term 
"such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)). 

A 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The relevant evidence of record consists of the veteran's 
service medical records and VA examination reports dated in 
March 1944, January 1948, March 1995, and July 2002.  

The veteran's service medical records reflect hospitalization 
from December 1942 until his June 1943 discharge for 
treatment of unclassified psychoneurosis, later classified as 
Dementia Praecox of a manic variety.  In January 1943, the 
impression was that the veteran's psychomotor restlessness, 
loquaciousness, and flight of ideas indicated a hypomanic 
state.  His peculiar behavior, the incoordination of his 
intellectual and affectual spheres and lack of harmony in 
what he did, as well as the looseness of thought, indicated a 
manic type of Dementia Praecox.  Service medical records 
indicate that the veteran was nervously restless, loquacious, 
flighty in his ideation, restless, mildly depressed, 
inattentive, distrustful, facetious, distractible, 
neologistic, and grandiose as well as exhibiting other signs 
and symptoms indicative of a complete detachment from 
reality.  Later in his hospitalization, it was recorded that 
the veteran portrayed an individual who hallucinated, was 
mute, blocked, negativistic, and who was obviously psychotic.  
It was also noted that he showed reactions to auditory 
hallucinations.  A medical survey conducted in May 1943 
indicated that since March 1943 the veteran was in very good 
contact with reality and was remitting from the throes of a 
previous acute catatonic schizophrenic episode.  The 
prognosis for the immediate future appeared to be fair. 

Upon mental examination in March 1944, the veteran presented 
himself in a normal manner, conversed intelligently, and gave 
a good account of himself.  There was no pressure activity, 
no depression, no persecutory ideas, and no mood or emotional 
disorder.  It was noted that the veteran had evidently 
experienced a manic attack and that there was no suggestion 
of war neurosis in the history as obtained from the veteran.  
The diagnosis was psychotic episode (manic depressive), 
practically recovered.  

The January 1948 VA examination noted the veteran's nervous 
upset while in service and that, currently, the veteran was 
enrolled as a sophomore in college, taking business 
administration classes.  Upon mental examination, it was 
recorded that the veteran was agreeable, cooperative, 
intelligent, and had good judgment.  There was nothing of a 
psychotic nature noted during the examination and the veteran 
was not emotionally unstable.  The veteran did not impress 
the examiner as being a psychoneurotic.  The examiner stated 
that the veteran had a psychotic episode in the service, from 
which he had made a nice recovery.  The veteran was not 
psychotic at the present time, his serology was negative, his 
neurological examination was negative, and he was mentally 
clear.  The diagnosis was psychosis, manic depressive, manic 
type, in remission.  

The March 1995 VA examination revealed that the veteran's 
immediate, recent, and remote memory were intact, his 
attention and concentration were good, and there was no 
evidence of thought disorder.  He denied hallucinations, 
delusions, and suicidal ideations.  His insight and judgment 
were good and his intellect appeared about average.  He had 
occasional problems sleeping and described his appetite as 
good.  No psychiatric diagnosis was noted.

The July 2002 VA examination report indicates that the 
examiner reviewed the VA examinations of record and an 
extract from the claims folder, as described above.  The 
examination reveals the veteran's reported history of his 
military service, including a description of watching fellow 
Americans be killed or wounded, killing Japanese soldiers, 
and listening to another American soldier being tortured and 
seeing his mutilated body the following day.  The veteran 
reported having a "nervous breakdown" due to these 
experiences.  He related that his experience in the naval 
hospital was horrific as he felt as though he was treated 
like an enemy.

As a result of his described military experiences, the 
veteran reported symptoms of PTSD characterized by 
nightmares, insomnia, fragmented sleep, waking up with panic-
like anxiety, over-sensitivity to environmental noise, 
exaggerated startle response, intrusive memories, occasional 
flashbacks, tendency to get irritable and angry easily, and 
inability to tolerate, and efforts to avoid, war reminiscent 
stimuli.  He could not watch war movies.  It was noted that 
the veteran had a history of violent behavior in the past.  
The veteran stated that these symptoms had somewhat decreased 
over the years, but nonetheless persisted.  While he was 
working, he somehow managed to put the symptoms behind 
himself, but in the past few years during retirement, these 
symptoms have been worsening.  The veteran stated that after 
returning from war, he had difficulty relating to others.  As 
a result, he has had few friends and cannot be around a large 
group of people.  He seldom attended parties or social 
gatherings.  The veteran had been fired from four or five 
jobs because of conflicts during the early years after the 
war.  Subsequent employment history demonstrates that the 
veteran held a job for 13 years with the General Adjunctant 
Bureau and was an independent contractor for insurance 
companies for disaster claims.  He retired in 1992.  He also 
reported a chronic history of road rage and had gotten into 
conflicts with other drivers in traffic. 

The veteran denied any history of suicide attempts or self-
injurious behaviors.  He also denied a history of psychosis, 
mania, eating disorder, learning disorder, attention deficit 
hyperactivity disorder, or obsessive compulsive disorder.  
After leaving military service, the veteran had never been 
treated by a psychiatrist or a mental health professional and 
has not taken any psychotropic medications. 

The veteran reported that during the war, a blast of a mortar 
shell threw him off his feet and he was briefly unconscious.  
He stated that he had no memory for several days, but denied 
any history of traumatic brain injury or brain disorders.  
The examiner noted that this was not documented in the 
veteran's service medical records.  

The mental status examination revealed that the veteran had 
good eye contact, was cooperative in the interview, and was 
alert and oriented to time, place, and person.  It was noted 
that the veteran's mood was "so, so" and his affect was 
blunted.  The veteran's concrete thinking was good, his 
abstract thinking fair, his recall fair, and the other 
faculties of his memory were good.  His speech was clear and 
comprehensible.  The veteran denied suicidal, homicidal, or 
paranoid ideations, denied hallucinations, and did not appear 
to respond to imperceptible stimuli.  His attention span was 
fair, his concentration was poor, his social and formal 
judgment were good, his insight was good, and his reliability 
was fair.  

The examiner's impression, based on the veteran's reported 
history, clinical assessment, and review of medical records, 
noted that the veteran had participated in some dangerous 
combats during World War II during which had experienced 
several life threatening, and other dangerous, incidents.  
Due to his experiences, the veteran developed chronic 
symptoms of PTSD that were more prominent during the initial 
years after the war.  To some degree, they have diminished, 
yet persisted.  However, in the past several years, these 
symptoms have further aggravated.  As a result, these 
symptoms have impacted the veteran's emotional well-being, 
interpersonal skills, and adequate social adaptation.  The 
examiner noted that during the first few years after the war, 
the veteran used to get into physical fights and had been 
fired from many jobs.

The examiner indicated that, in the past, the veteran had 
been diagnosed with dementia precog and psychosis (manic 
depression).  He noted that these antiquated terms refer to 
psychotic symptoms and bipolar disorder symptoms.  As the 
veteran did not mention any such symptoms, past or current, 
the examiner stated that these old diagnoses were deemed 
incorrect.  The veteran was diagnosed with chronic PTSD and 
his GAF score was 70. 

The DSM-IV contemplates that the GAF scale will be used to 
gauge a person's level of functioning at the time of the 
evaluation (i.e., the current period) because ratings of 
current functioning will generally reflect the need for 
treatment or care.  Id.  A GAF score is highly probative as 
it relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  The GAF scale ranges from 1 to 
100.  A GAF score of 61 to 70 contemplates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  See DSM-IV.  

After careful review of all the evidence of record, including 
the evidence set forth above, the Board finds a disability 
rating in excess of 50 percent is not warranted because the 
veteran's PTSD symptoms do not more nearly approximate those 
required for a 70 or 100 percent rating than those required 
for a 50 percent rating.  

Initially, the Board notes that, following the veteran's in-
service hospitalization for Dementia Praecox of a manic 
variety, he was reported to be recovering and such disorder 
was observed to be in remission.  The March 1944 and January 
1948 VA examiners, and, significantly even the March 1995 VA 
examiner found that the veteran exhibited no psychotic 
symptoms.  In fact, in March 1995, a time when the veteran 
had already retired, the examiner noted no applicable 
psychiatric diagnoses.  Also, prior to the July 2002 VA 
examination, there was no medical evidence of symptoms 
associated with PTSD or any evidence that the veteran had 
been receiving psychiatric treatment or taking any 
medications for PTSD symptoms.

The veteran's July 2002 VA examination report reflects that 
the veteran's current reported PTSD symptoms include 
nightmares, insomnia, fragmented sleep, waking up with panic-
like anxiety, over-sensitivity to environmental noise, 
exaggerated startle response, intrusive memories, occasional 
flashbacks, tendency to get irritable and angry easily, and 
inability to tolerate, and efforts to avoid, war reminiscent 
stimuli.  It was also noted that the veteran had a history of 
violent behavior.  The veteran reportedly has few friends and 
indicates he cannot be around a large group of people.  

The examination also revealed findings that the veteran's 
concrete thinking was good, his abstract thinking fair, his 
recall fair, and the other faculties of his memory were good.  
His speech was clear and comprehensible.  The veteran denied 
suicidal, homicidal, or paranoid ideations, denied 
hallucinations, and did not appear to respond to 
imperceptible stimuli.  His attention span was fair, his 
concentration was poor, his social and formal judgment were 
good, his insight was good, and his reliability was fair.  

As stated previously, the 50 percent disability rating 
contemplates occupational and social impairment with reduced 
reliability and productivity.  The symptoms indicative of a 
50 percent disability rating include flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Additionally, the examiner assigned a GAF 
score of 70 and, under the DSM-IV, such a score reflects mild 
symptoms, at most being at the cusp between mild and moderate 
on the GAF scale.  Therefore, the veteran's PTSD 
manifestations, as described above, are consistent with the 
50 percent disability rating currently assigned to the 
veteran's service-connected PTSD.  

As noted above, a 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.  The Board finds that the evidence does 
not show such deficiencies in most areas.  In regard to 
impaired impulse control (such as unprovoked irritability 
with periods of violence), it was noted that the veteran had 
a history of violent behavior and he self-reports explosive 
anger and road rage.  Review of the record does not, however, 
reveal suicidal or homicidal ideation or document any actual 
violent episodes attributable to the veteran's PTSD.  There 
is also no evidence of obsessional rituals that interfere 
with routine activities and the veteran's speech has never 
been described as illogical, obscure, or irrelevant.  He has 
not been shown to have near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively.  There is also no evidence of 
spatial disorientation or neglect of personal appearance and 
hygiene.  The July 2002 examiner noted that the veteran's 
PTSD symptoms have impacted the veteran's emotional well-
being, interpersonal skills, and adequate social adaptation.  
Also, it was recorded that immediately following his 
discharge from military service, the veteran reported that he 
had been fired from four or five jobs.  Despite such, 
however, the examiner noted the veteran's subsequent 
employment history, which demonstrates that the veteran held 
a job for 13 years with the General Adjunctant Bureau and was 
an independent contractor for insurance companies for 
disaster claims before retiring in 1992.  There is no 
evidence to support an assertion that the veteran was unable 
to continue to work due solely to PTSD symptoms at the time 
he retired.  Also, while the veteran reports avoidance and 
not having many friends, the record reflect that he has been 
in a stable marriage for decades and is able to maintain 
relationships with his spouse and other family members.  
While the veteran exhibits a few of the symptoms indicative 
of a 70 percent disability rating, he fails to manifest many 
of such symptoms and his overall disability picture does not, 
therefore, more nearly approximate the criteria for a 
70 percent disability rating.  Consistent with the noted 
symptoms, his GAF scores indicate only mild, or at most 
moderate disability, and not severe, symptoms.  In sum, the 
evidence does not suggest a disability picture that is more 
consistent with a 70 percent evaluation.  

The Board further emphasizes that the evidence of record does 
not support the conclusion that the veteran's PTSD is 
productive of total social or industrial impairment, 
warranting an evaluation of 100 percent.  The medical 
evidence does not show total social withdrawal, gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting himself or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, or memory loss for names of close relatives, 
own occupation, or own name.  Again, the GAF score of 70 is 
also not consistent with a higher degree of overall 
impairment, particularly when considered with the 
symptomatology and clinical findings that have been reported 
in recent years.  Here the Board again acknowledges the 
veteran's assertion of an inability to be around people, to 
make friends, or to work due to PTSD.  A longitudinal review 
of the record does not support such assertions, instead 
showing that the veteran has maintained a long marriage and 
relationships with his family and also that he was able to 
work for many years, to include at one job for 13 years, 
before retiring.  Here the Board again notes that in 1995, 
subsequent to retiring, the veteran was not found to warrant 
any psychiatric diagnosis.  Currently, no competent medical 
professional has indicated that the veteran's PTSD symptoms, 
in and of themselves, prevent him from working.

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2003).  The record does not reflect any 
post-service hospitalizations for this disability or show 
that such is unusually manifested.  While the veteran 
reported being fired from four or five jobs immediately 
following his discharge from service, as stated previously, 
subsequent employment history demonstrates that the veteran 
held a job for 13 years with the General Adjunctant Bureau, 
was an independent contractor for insurance companies for 
disaster claims, and retired in 1992.  As such, the medical 
evidence shows that any objective manifestations of the 
veteran's disability are exactly those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
veteran's service-connected PTSD would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for an 
increased evaluation of his PTSD, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7.
 

ORDER

Entitlement to an increased rating for service-connected 
PTSD, currently evaluated as 50 percent disabling, is denied. 



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



